DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/25/21 have been fully considered but they are respectfully not persuasive. 
The remarks argue on the bottom of page 6 to page 7, the following:
The Office action contends that since the manufacturing process of group III nitride in Melnik is substantially the same as that of the present application, the manufacturing process disclosed by Melnik can obtain a group III nitride having the same physical characteristics as the present application. As explained below, however, the structure of the HVPE device of the present invention is different from the structure of the HVPE device of Melnik, and thereby, the physical characteristics of the group III nitride manufactured in the present application is different from the physical characteristics of the group III nitride manufactured in Melnik.

As disclosed in paragraphs [0027] and [0028] of the present specification, the nitride crystal substrate according to the embodiment of the present application has the physical characteristics represented by the formula (1) by suppressing the mixing of impurities such as oxygen. In order to obtain a nitride crystal substrate with such characteristics, as disclosed in paragraphs [0117]-[0119] and Fig. 11 of the present application, in the embodiment of the present application, an HVPE apparatus 200 that is different from the devices of the cited art is used.

Specifically, in the HVPE apparatus 200 of the embodiment of the present application, the susceptor 208 is made of SiC-coated graphite, which is a material containing no quartz and no boron, and an inner cover 204 that surrounds the susceptor 208 is provided in order to suppress the mixing of oxygen from an airtight container 203 made of quartz.



Therefore, the technique disclosed in Melnik cannot form a group III nitride having the physical characteristics represented by the formula (1) of the present application. Considering from the description of paragraphs [0147], [0148] and Fig. 5B of the present application, it is presumed that the absorption coefficient a of the technique disclosed in Melnik would deviate to a larger side than the absorption coefficient a expressed by the claimed equation (1).

Applicant’s position is respectfully disputed here.  Figure 11 of the drawings in this application and further explained by the specification in paragraphs 117-119 explains that certain parts of the crystal growth device is quartz-free and boron-free.  Although the specification at para. 117 says that the regions heated to crystal growth temperatures should be quartz-free and boron-free, the drawing, particularly Fig. 11 shows that the area directly adjacent to the heaters (203) is made out of quartz (see Fig. 11 and legend).  Therefore, the outerwalls can be made out of quartz. 
Looking at the Melnik reference, the portion cited in the remarks above that is described as being made out of quartz is 602 in Figure 8.  This is the outerwall, which is adjacent to the heater 630.  
Moreover, Melnik explains that the substrate carrier, 616 is formed from SiC-coated graphite (para. 38) and 614 as well (para. 44).


	Next, page 7 of the remarks, bottom page, argue the following:
Therefore, the technique disclosed in Melnik cannot form a group III nitride having the physical characteristics represented by the formula (1) of the present application. Considering from the description of paragraphs [0147], [0148] and Fig. 5B of the present application, it is presumed that the absorption coefficient a of the technique disclosed in Melnik would deviate to a larger side than the absorption coefficient a expressed by the claimed equation (1).

In addition, Melnik does not teach or suggest that the mixing of oxygen from the quartz constituting the chamber 602 is suppressed. Melnik does not teach or suggest a possibility of manufacturing a substrate manufactured by controlling the absorption coefficient a as defined by the equation (1) by the suppression of the mixing of the oxygen. It is a new achievement made by the inventor of the present application that a substrate having an absorption coefficient a controlled as shown in the equation (1) can be manufactured. For these reasons, the nitride crystal substrate as recited in claims 1, 2, and 6 cannot be obtained by the technique disclosed in Melnik. Therefore, Melnik does not render claims 1, 2, 6, and the dependent claims obvious.

	These remarks are not persuasive.  As discussed above, the apparatus used in Melnik has the same relevant features and avoids quartz use in the same way as this application.  Furthermore, Melnik explains that oxygen content is decreased in their process by the use nitrogen (para. 25).  In this way, Melnik does teach that the oxygen content is suppressed.  
	As to the method of manufacturing the nitride in a way that controls the absorption coefficient alpha, these describe method steps that are not specifically claimed such that the adsorption coefficient alpha is specifically controlled within a particular range.  The features of the absorption coefficient are claimed and it is still argued that the same method used the same way would have the same characteristics.

	Next, the remarks argue on pg. 7 to pg. 8 the following:
Moreover, claims 1, 2, and 6 define the physical properties of the claimed nitride crystal substrate or the nitride crystal substrate manufactured by the claimed method, and the claimed nitride crystal substrate defined by the claimed condition can provide unexpected results sufficient to establish unobviousness within the meaning of 35 U.S.C. § 103.

In particular, as discussed above, since the claimed nitride crystal substrate has a small crystal strain, and is in a state where impurities other than O and n-type impurities (for example, impurities that compensate for the n-type impurities) are hardly included, the absorption coefficient a in the wavelength range of at least 1 pm or more and 3.3 pm or less can be approximated by equation (1) (a = NeKAa) using the predetermined constant K and constant a.

See paragraph [0141] of the present application.

	This is respectfully not persuasive.  As explained above, the same process is employed in the process of making in the Melnik reference and therefore would produce the same characteristics.

	Next, the remarks argue the following on page. 8-9:

As a result, heating conditions in the step of heating the claimed nitride crystal substrate by irradiating the claimed nitride crystal substrate with at least infrared rays can be easily set, and the claimed nitride crystal substrate can be heated with high accuracy and good reproducibility. See paragraph [0142] of the present application. As a result, the reflectance spectrum measured by the FTIR method on the claimed nitride crystal substrate and the reflection spectrum calculated from theoretical formula, can be fitted with high accuracy. See paragraph [0143] of the present application. Thereby, the carrier concentration NIR and the mobility pIR of the claimed nitride crystal substrate can be accurately measured. Id. Further thereby, the above-described point defect-caused peak can be detected clearly as a deviation of the measured reflection spectrum from the calculated reflection spectrum. Id. Thus, by using the claimed nitride crystal substrate of the present embodiment, the quality of the GaN crystal constituting the claimed nitride crystal substrate can be properly inspected based on the measured reflection spectrum, and a high quality GaN crystal can be selected based on the inspection results. Id.

In the GaN crystal manufactured by a conventional manufacturing method, it is difficult to approximate the absorption coefficient a by equation (1) with high accuracy using the above-defined constant K and constant a. See paragraph [0145] of the present application.

In this connection, the Examiner's attention is respectfully directed to Figs. 5A and 5B of the present application. Fig. 5A is a view showing a relationship between an absorption coefficient at a wavelength of 2 pm and the free electron concentration in the GaN crystal manufactured by the manufacturing method according to an embodiment of the present invention. Fig. 5B is a view comparing the relationship between the free electron concentration and the absorption coefficient at a wavelength of 2 pm showing not only the absorption coefficient of the GaN crystal manufactured by the manufacturing method of the present embodiment, but also the absorption coefficient of the GaN crystal described in the papers (A) to (D) (submitted with the IDS on June 10, 2019). See paragraph [0146] and Figs. 5A and 5B of the present application below.

Paper (A): A. S. Barker Physical Review B 7 (1973) p. 743, Fig. 8

Paper (B): Perlin, Physicsl Review Letter 75 (1995) p. 296, Fig. 1 Estimated from 0.3

GPa curve.

Paper (C): G. Bentoumi, Material Science Engineering B50 (1997) p. 142-147, Fig. 1 Paper (D): S.M. Porowski, J.A. Crystal Growth 189-190 (1998) p. 153-158, Fig. 3 However, T = 12K

As shown in Fig. 5B, the absorption coefficient a in the conventional GaN crystal described in the papers (A) to (D) was larger than the absorption coefficient a of the GaN crystal manufactured by the manufacturing method of the present embodiment. Further, the slope of the absorption coefficient a in the conventional GaN crystal was different from the slope of the absorption coefficient a of the GaN crystal manufactured by the manufacturing method of the present embodiment. See paragraph [0147] of the present application. In the papers (A) and (C), it was also seen that the slope of the absorption coefficient a changed as the free electron concentration Ne increased. Id. Therefore, in the conventional GaN crystal described in the papers (A) to (D), it was difficult to accurately approximate the absorption coefficient a by equation (1) using the above defined constant K and constant a. This is considered to be due to a large crystal strain occurred in the conventional GaN crystal due to the manufacturing method, or the concentration of O that was mixed unintentionally was high, or p-type compensation impurity for compensating the n-type impurity was mixed unintentionally and the concentration of the compensation impurity was high. See paragraph [0148] of the present application.

To the contrary, since the absorption coefficient a of the claimed nitride crystal substrate can be approximated by the equation (1), the absorption coefficient of the claimed nitride crystal substrate can be designed with high accuracy based on the concentration Ne of the free electrons generated by doping the claimed nitride crystal substrate with n-type impurities. Since the absorption coefficient of the claimed nitride crystal substrate can be designed with high accuracy based on the free electron concentration Ne, the heating condition can be easily set, and the temperature of the claimed nitride crystal substrate can be controlled with high accuracy in the step of heating the claimed nitride crystal substrate. As a result, the temperature reproducibility for each claimed nitride crystal substrate can be improved. Thus, in the present embodiment, it becomes possible to heat the claimed nitride crystal substrate with high precision and good reproducibility. Superiority of a property is evidence of nonobviousness. See MPEP § 716.02(a). For these additional reasons, Melnik does not render claims 1, 2, 6, and the dependent claims obvious.

	This is respectfully not persuasive.  The remarks argue that the heating conditions can be easily set and that the heating means is highly accurate.  However these are method features.  It is posited that if the temperature range is met, then the features of the product could would similarly be met.  The high accuracy and good reproducibility could similarly be met by maintaining heating conditions.  Melik does describe maintaining the temperature of the material (para. 39, 43).  Therefore besides use of the spectrum to determine heating conditions, another way to maintain high accuracy in the material is by simply keeping the reaction at a certain temperature range.

Claim Interpretation

	Claims 1, 2 and 6 have been amended to recite “by a method”, but these claims are still read as composition-type claims. 
Claim Status

	The claims have not been substantively amended.  Claims 9 and 10 are newly added.  	Since Claims 9 and 10 was added to avoid the features of the previous primary reference (Melnik, which uses more than just a GaN free-standing substrate) and new art has had to be applied to the primary claims 1 and 2, rejection of these claims is not considered new groups on this basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melnik (US Pub.: 2012/0295428).
The claims to this application describe a nitride crystal substrate with n-type impurities but then describe the rest of the features in terms of the properties of that nitride (see claims).  Specifically, the claims describe the absorption coefficients of the claimed nitride.  Since these properties are reflections of the product, the process of making the nitride is relied upon for the claimed product.  The relevant process steps are described in paragraphs 121 that describes the loading, crystal growth and unloading steps of this invention.  Para. 124, 125, 126 contain the relevant process steps which describe use of a pre-treating gas such HCl and ammonia in the chamber prior to adding GaCl gas and ammonia (para. 124).  The relevant feature of this process is that the reaction heating occurs at a temperature of 1,000 to 1,200 degrees C (para. 127).  This is different from the prior art that heats at a lower temperature (para. 118).  
Melnik describes a group III-nitride material (title) made by treating a substrate to a pretreatment gas mixture that contains HCl and ammonia (abstract) at a pretreatment temperature of 500 degrees C or greater (para. 40) followed by adding a GaN layer by HVPE (para. 30) at a temperature of about 900-1100 degrees C (para. 39). As to the substrate, Melnik explains that this layer may be grown onto another GaN layer (para. 27).  This previous GaN layer may be considered a GaN substrate.  
	Therefore, since the process of making the product is substantially the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process would be effective to have similar characteristics.
	As to the impurities content, Melnik explains that the compound can include n-type dopants (para. 27).

	As to Claims 4, 5 and 7, these claims describe calculation of properties measuring the claimed product, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same product made the same way would have the same properties.

Claims 1, 2, 9, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US Pub.: 2012/0256297) and in view of Tsuji (US Pub.: 2008/0193363).
Morioka describes a means of making a GaN free standing substrate (para. 7) using HVPE in a HCl and NH3 atmosphere (para. 9).  The reaction is conducted at a temperature from 950-1,050 degrees C (para. 39).  
Morioka does not describe the composition of the reactor for which GaN is made.
	As to the reactor container (feature that was described in the arguments of 6/25/21), Tsuji explains that it is known to use a different material besides quartz as the reactor chamber material because these reduce the impurities found in nitride materials (para. 16).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a material that is not quartz in the GaN manufacturing reactor, as taught by Tsuji for use with Morioka because these are known to reduce the contaminant inclusions in nitride products.
	Neither reference describes that the group III nitride formed has absorption coefficient characteristics according to the equation:

    PNG
    media_image1.png
    391
    812
    media_image1.png
    Greyscale

	However, since the process used in the references are the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used would produce a material with the same characteristics.

	As to Claims 9 and 10, the GaN of Morioka is a free-standing substrate (see above).Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

August 3, 2021